Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  12/21/2021 has been entered.
Since claim 14 is generic, non-elected claims  16-19,22-30 drawn to different species are hereby rejoined.  The election species restriction requirement of  group I in the previous office action is hereby withdrawn.  Claims 14-30 are examined and non –elected claims 31-33 (without traverse ) in group II are withdrawn from consideration.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 28, it is unclear how “at least two power semiconductor dies “, a light splitter” common light source”, “a common light receiver”  are interrelated and associated with “at least one power semiconductor die”, “a light source” and “a light receiver”  as recited in claim 14? 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  14-15 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over  Brogardh et al (GB2052054 cited by Applicants on PTO-1449) in view of Geddes (Pat# 4,216,486).
As to claim 14, Brogardh et al disclose a device for monitoring a power semiconductor
die {13} coated with a metallization (36) as shown In figures 1,4-5 , comprising at least one
power semiconductor die (13) coated with a metallization (36) and at least one light guide {6}
having two opposite ends, a first end being able to be connected at least to a light source {16}
and to a light receiver {10,11}, the second end being permanently fixed facing to a surface of
the metallization (36)  and located approximately at the middle of the at least one power semiconductor die  such that to form a light path towards said surface and a light path from
said surface. However, Brogardh et al do not teach the second end of the at least one light guide is not disposed within the metallization.
	Geddes teaches that it would have been well-known in the art to have a second end of the light guide (29) not to disposed within the melization (contact “21”,”23”) as shown in figure 3.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to position the light guide (6) in the device of Brogarth et al  not within the metallization (36) as taught by Geddes  for the purpose of detecting and analyzing  the reflected light from the metallization.   
As to claim 15, in the device of  device of Brogardh et al in view of Geddes , Brogarth et al teach disclose  a light source (16) and a light receiver (10,14) both connected to the first end of the light guide, at least the light receiver being able to be connected to a processor  (detecting circuits connecting to the light receivers (10,11)
As to claim 20, Brogardh et al in view of Geddes disclose a device as mentioned in claim 14, wherein the light guide (6) includes at least two light paths, the first light path being arranged to guide a light beam from the first end until said surface of the metallization (36} of the die (43), the second light path (reflected path} being arranged to guide alight beam (reflected bearn } from  the second end until the first end of the light guide.
As to claim 21, Brogardh et al  in view of Geddes disclose a device as mentioned in claims 14-15, wherein the light guide {6} includes at least two light paths, the first light path being arranged to guide a light beam from the first end until said surface of the metallization (36) of the die (13), the second light path (reflected path} being arranged to guide a light beam {reflected beam } from the second end until the first end of the light guide.
Claims 16-19,22-27 and 30  are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose a  device for monitoring a power semiconductor die coated with a metallization having  the processor connected at least to the light receiver, said 
The prior art does not disclose a  device for monitoring a power semiconductor die coated with a metallization having at least one light splitter disposed on a light path between the first end of the light guide and at least a light source or a light receiver as recited in claim 17 and in combined with other claimed element as recited in claim 14.
The prior art does not disclose a  device for monitoring a power semiconductor die coated with a metallization having further at least one light splitter disposed on a light path between the first end of the light guide and at least a light source or a light receiver as recited in claim 18 and in combined with other claimed elements as recited in claims 14 and 15.
The prior art does not disclose a  device for monitoring a power semiconductor die coated with a metallization having at least one light splitter disposed on a light path between the first end of the light guide and at least a light source or a light receiver as recited in claim 19  and in combined with other claimed elements as recited in claim 14-16.



The prior art does not disclose a  device for monitoring a power semiconductor die coated with a metallization wherein the light guide includes at least two light paths, the first light path being arranged to guide a light beam from the first end until said surface of the metallization, the second light path being arranged to guide a light beam from the second end until the first end of the light guide as recited in claim 22 and in combined with other claimed elements as recited in claims 14-16
The prior art does not disclose a  device for monitoring a power semiconductor die coated with a metallization wherein the light guide includes at least two light paths, the first light path being arranged to guide a light beam from the first end until said surface of the metallization, the second light path being arranged to guide a light beam from the second end until the first end of the light guide as recited in claim 23 and in combined with other claimed elements as recited in claims 14 and 17.
prior art does not disclose a  device for monitoring a power semiconductor die coated with a metallization wherein the light guide includes at least two light paths, the first light path being arranged to guide a light beam from the first end until said surface of the metallization, the second light path being arranged to guide a light beam from the second end until the first end of the light guide as recited in claim 24 and in combined with other claimed elements as recited in claims 14-15 and 18.
The prior art does not disclose a  device for monitoring a power semiconductor die coated with a metallization wherein the light guide includes at least two light paths, the first light path being arranged to guide a light beam from the first end until said surface of the metallization, the second light path being arranged to guide a light beam from the second end 
The prior art does not disclose a  device for monitoring a power semiconductor die coated with a metallization wherein the conformation of a terminal surface of the second end of the light guide and the relative position of the second end with respect to the surface of the metallization are conjointly selected such that the most part of the light outputting from the first light path is reflected on an area of the surface and then takes the second light path as recited in claim 26 and in combined with other claimed elements as recited in claims 14 and 20.
 The prior art does not disclose a  device for monitoring a power semiconductor die coated with a metallization further comprises an infra-red light receiver connected to the first end of the light guide as recited in claim  27 and in combined with other claimed elements as recited in claim 14.
The prior art does not disclose an assembling material between for use with the second end and the surface, a composition and the thickness of said assembling material being selected to have a an attenuation inferior to 2dB/m for the wavelength of the light source when the temperature is comprised between -40°C and 150°C as recited in claim 30 and in combined with other claimed elements as recited in claim 14.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Ogawwa et al (Pat# 4,565,924) disclose Light Signal Binary Device With Optical Feedback.
Nitwayama (Pat# 4,790,620) disclose Optical Coupling Device For A Photo-semiconductor Element And An Optical Fiber.

Simms et al (Pat# 4,948,960) disclose Dual Mode Light Emitting Diode/detector Diode For Optical Fiber Transmission Lines.
Van Zeghbroeck (Pat# 5,140,152) disclose Full Duplex Optoelectronic Device With Integral Emitter/detector Pair.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/VINH P NGUYEN/Primary Examiner, Art Unit 2867